                                                   FILED IN OPEN COURT
                                                   ON 3/f#/"a.O 1l'JHS
                                                       Peter A. Moore, Jr., Clerk
                                                       US Disb'ict Court
                                                      Eastem District of NC
                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          WESTERN DIVISION
                          NO. 5:19-CR-00193-lD


UNITED STATES OF AMERICA

             V.


KEVIN MICHAEL SAULS


                   PRELIMINARY ORDER OF FORFEITURE

      WHEREAS, pursuant to the entry of a plea of guilty by the defendant, Kevin

Michael Sauls, on November 27, 2019, to offenses in violation of 21 U.S.C. §§ 841(a)(l)

and 846, and 18 U.S.C. §§ 922(g)(l), 924, and 924(c)(l)(A), and having considered the

record as a whole and the applicable law, the Court finds that the following property

is hereby forfeitable pursuant to 21 U.S.C. § 853 and 18 U.S.C. § 924(d)(l), to wit:

      •      A Glock handgun, bearing serial number VHK546;

      •      A .38 caliber handgun, bearing serial number DA14566;

      •      Related Ammunition;

      •      United States Currency in the amount of $2,720.00; and

      ...    Un::i:ted Sta:tee Gttrfefter ift ttte amount of $6,000.00.   "'4-b
      It is hereby ORDERED, ADJUDGED and DECREED:

      1.     That based upon the plea of guilty by the defendant, the United States

is hereby authorized to seize the above-stated property, and it is hereby forfeited to

the United States for disposition in accordance with the law, subject to the provisions


                                             1
of 21 U.S.C. § 853(n). In accordance with Fed. R. Crim. P. 32.2(b)(4)(A), this Order

shall become final as to the defendant at sentencing.

       2.    That upon sentencing and issuance of the Judgment and Commitment

Order, the Clerk of Court is directed to incorporate a reference to this Preliminary

Order of Forfeiture in the applicable section of the Judgment, as required by Fed. R.

Crim. P. 32.2(b)(4)(B).

       3.        That pursuant to 21 U.S.C. § 853(n), the United States shall publish

notice of this Order and of its intent to dispose of the property in such manner as the

Attorney General or the Secretary of Treasury directs, by publishing and sending

notice in the same ma1;mer as in civil forfeiture cases, as provided in Supplemental

Rule G(4).       Any person other than the defendant, having or claiming any legal

interest in the subject property must file a petition with the Court within 30 days of

the publication of notice or of receipt of actual notice, whichever is earlier.

       The petition must be signed by the petitioner under penalty of perjury and

shall set forth the nature and extent of the petitioner's right, title, or interest in the

subject property, and must include any additional facts supporting the petitioner's

claim and the relief sought.

       4.        That upon adjudication of all third party interests this Court will enter

a Final Order of Forfeiture pursuant to 21 U.S.C. § 853, as required by Fed. R. Crim.

P. 32.2(c)(2).




                                              2
SO ORDERED, this ---1.e_ day of   N\ Mc 6       • 2020.




                        J.Ai&s C. DEVER, III
                        United States District Judge




                                  3
